
	
		II
		112th CONGRESS
		1st Session
		S. 1141
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mr. Akaka (for himself,
			 Mr. Inouye, and Mr. Menendez) introduced the following bill; which
			 was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To exempt children of certain Filipino World War II
		  veterans from the numerical limitations on immigrant visas and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Filipino Veterans Family Reunification
			 Act of 2011.
		2.Exemption from
			 immigrant visa limitSection
			 201(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(1)) is
			 amended by adding at the end the following:
			
				(F)Aliens who—
					(i)are eligible for a visa under
				paragraph (1) or (3) of section 203(a); and
					(ii)have a parent (regardless of
				whether the parent in living or dead) who was naturalized pursuant to—
						(I)section 405 of the Immigration Act of
				1990 (Public Law 101–649; 8 U.S.C. 1440 note); or
						(II)title III of the Act of October 14, 1940
				(54 Stat. 1137, chapter 876), as added by section 1001 of the Second War Powers
				Act, 1942 (56 Stat. 182, chapter
				199).
						.
		
